DETAILED ACTION
This Office Action is in response to the amendment filed 11/02/2021.  Claims 1-16 and 19-21 are pending in this application.  Claims 1, 7, and 15 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art, as disclosed in the instant specification (hereinafter AAPA).

As per Claim 1, AAPA discloses an arithmetic circuit, comprising: an input buffer latching each of a plurality of input signals, sequentially input, and sequentially outputting a plurality of first addition signals and a plurality of second addition signals based on the plurality of input signals (Figures 2, 3B and Paragraphs 0013, 0023 and 0027, input buffer 210 of the “Comparative Example”, wherein “Functions of the input buffer 210, the first RCA 221, the second RCA 222, the flip-flop 230, the flip-flop array 241, and the output buffer 242 may be the same as the input buffer 110, the first RCA 121, the second RCA 122, the flip-flop 130, the first output buffer 141, and the second output buffer 142”);  

a first ripple carry adder (RCA) performing a first part of an accumulation operation on each of the plurality of first addition signals and an output of the first output buffer to generate a first sum signal and a carry (Figure 2, first RCA 221 accumulates first addition signal Areg[m-1:0] and output of flip-flop array 241, which performs the same function as output buffer 242);  
a flip-flop (Figure 2, flip-flop 230);  and a second RCA performing a second part of the accumulation operation on each of the plurality of second addition signals and an output of the flip-flop to generate a second sum signal (Figure 2, second RCA 222);  wherein the first RCA latches the carry in the flip-flop after performing the accumulation operation (Figure 2 and Paragraphs 0014-0016, flip-flop 230 transfers the carry generated by the first RCA 221 to the second RCA 222 after the first RCA accumulating the first addition signal Areg[m-1:0]);  
wherein the first output buffer latches the first sum signal, the second output buffer latches the second sum signal (Figure 2, flip-flop array 241 latches output of first RCA 221, output buffer 242 latches the output of second RCA 222);  and the output buffer outputs a total sum signal representing a sum of the plurality of input signals (Figure 2 and Paragraph 0023, flip-flop array 241 and output buffer 242, wherein functions of the flip-flop array 241 and output buffer 242 are the same as first output buffer 141 and second output buffer 142, and wherein their outputs are combined via first insertion array 251 – which doesn’t alter the output value(s) of FF Array 241 – to generate a total sum S[k-1:0]). 
The Examiner notes that the “Comparative Example” described in the instant specification is utilized by Applicant to illustrate the difference(s) between the prior art and the 

As per Claim 21, AAPA discloses the arithmetic circuit of claim 1, wherein the total sum signal is invalid until two cycles after the input buffer receives a final input signal (Figures 3A-3B and Paragraphs 0027, 0036, and 0044, the prior art “Comparative Example” doesn’t produce a valid sum of A1+A2+A3 until two cycles after A3 is input, just as in the inventive example of Figure 3B;  moreover, in Table 1, the prior art Comparative Example produces the same value in Cycle 3 as the inventive example does in Cycle 2, thus this value must be considered “invalid” in both cases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Mills (US 2019/0340489).

As per Claim 2, AAPA does not explicitly disclose the arithmetic circuit of claim 1, further comprising a logic circuit generating a (k-n) bit signal by performing sign extension according to an uppermost bit of each of the input signals, wherein each of the input signals is an n-bit signal, where n is an integer greater than or equal to 1, and the total sum signal is a k-bit signal, where k is an integer greater than n. 
However, Mills discloses a multiply-accumulate circuit wherein a shifter arithmetically shifts the sequential accumulator inputs by generating a (k-n) bit signal by performing sign extension according to an uppermost bit of each of the input signals, wherein each of the input signals is an n-bit signal, where n is an integer greater than or equal to 1, and the total sum signal is a k-bit signal, where k is an integer greater than n (Abstract and Figures 9A-10 and Paragraphs 0088 and 0100, a 23-bit input is sign-extended by a number, e.g. k-23, of bits according to its uppermost bit and shifted into a 32-bit output, wherein k may equal 32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to simply substitute the accumulator circuit implementation taught by AAPA for the accumulator circuit required by the multiply-accumulate circuit disclosed by Mills because each was known in the art, and each performs the same function of sequential accumulation of values, and thus the substitution would predictably yield the correct result(s).

As per Claim 7, AAPA discloses an input buffer latching each of a plurality of input signals, sequentially input, and sequentially outputting a plurality of first addition signals and a plurality of second addition signals based on the plurality of input signals (Figures 2, 3B and Paragraphs 0013, 0023 and 0027, input buffer 210 of the “Comparative Example”, wherein 
AAPA does not explicitly disclose a neural processing unit, comprising: a multiplier receiving an n-bit first signal and an m-bit second signal, and outputting a value generated by 
However, Mills discloses a neural processing unit, comprising: a multiplier receiving an n-bit first signal and an m-bit second signal, and outputting a value generated by multiplying the first signal by the second signal, wherein the plurality of input signals to an accumulator are sequentially input from the multiplier (Abstract and Figures 9A-B and Paragraphs 0004, 0082, 0084 and 0088, a neural processor comprises a plurality of multiply-accumulate circuits, wherein input data and kernel coefficient data are sequentially input, multiplied by a multiplier, and accumulated via an accumulator).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to simply substitute the accumulator circuit implementation taught by AAPA for the accumulator circuit required by the multiply-accumulate circuit disclosed by Mills because each was known in the art, and each performs the same function of sequential accumulation of values, and thus the substitution would predictably yield the correct result(s).

As per Claim 10, AAPA does not explicitly disclose the neural processing unit of claim 7, further comprising a logic circuit generating a (k-n) bit signal through sign extension according to an uppermost bit of a corresponding one of the input signals, wherein the one input signal is an n-bit signal, where n is an integer greater than or equal to 1, and the total sum signal is a k-bit signal, where k is an integer greater than n. 
However, Mills discloses the neural processing unit of claim 7, further comprising a logic circuit generating a (k-n) bit signal by performing sign extension according to an uppermost bit of each of the input signals, wherein each of the input signals is an n-bit signal, where n is an 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to simply substitute the accumulator circuit implementation taught by AAPA for the accumulator circuit required by the multiply-accumulate circuit disclosed by Mills because each was known in the art, and each performs the same function of sequential accumulation of values, and thus the substitution would predictably yield the correct result(s).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Xiu (US 2011/0238721).

As per Claim 6, AAPA does not disclose the arithmetic circuit of claim 1, wherein the first RCA receives the first addition signals directly from the input buffer and the second RCA receives the second addition signals directly from the input buffer.
However, Xiu teaches first RCA receives the first addition signals directly from the input buffer and the second RCA receives the second addition signals directly from the input buffer (Figure 4B and Paragraphs 0011, 0013, and 0032, a most significant bit (MSB) portion and a least significant bit (LSB) portion of an input number r are input directly, i.e. in the same cycle, to corresponding portions of an accumulator, such that the carry-out from the LSB portion is input from a flip-flop to the MSB portion at a next clock cycle).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Mills, and in view of Xiu.

As per Claim 14, AAPA does not disclose the neural processing unit of claim 7, wherein the first RCA receives the first addition signals directly from the input buffer and the second RCA receives the second addition signals directly from the input buffer.
However, Xiu teaches first RCA receives the first addition signals directly from the input buffer and the second RCA receives the second addition signals directly from the input buffer (Figure 4B and Paragraphs 0011, 0013, and 0032, a most significant bit (MSB) portion and a least significant bit (LSB) portion of an input number r are input directly, i.e. in the same cycle, to corresponding portions of an accumulator, such that the carry-out from the LSB portion is input from a flip-flop to the MSB portion at a next clock cycle).
It would have been obvious to modify the multi-stage accumulator of AAPA with the teachings of Xiu because it provides a multi-stage accumulator that generates the same results in the long term, but advantageously exhibits increased computing speed, reduced circuit area, and reduced power consumption (Xiu, Paragraphs 0032, 0035, 0044, 0051-0058).

Response to Arguments
Applicant’s arguments with respect to the rejection of Claim 1 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that AAPA fails to disclose “an output buffer comprising a first output buffer and a second output buffer” wherein a first ripple carry adder (RCA) operates on first addition signals “and an output of the first output buffer”, and wherein “the first output buffer latches the first sum signal” and “the second output buffer latches the second sum signal”.  Applicant argues that, in contrast, AAPA discloses a single output buffer and a flip-flop (FF) array, wherein the first RCA operates on first addition signals and an output of the FF array.
The Examiner respectfully submits that the first output buffer 141 shown in Figure 1 and the FF array 241 of the AAPA shown in Figure 2 perform the same function, as explicitly noted in the specification.  See e.g. Paragraphs 0017, 0023, and 0025, “Functions of…the flip-flop array 241, and the output buffer 242 may be the same as…the first output buffer 141, and the second output buffer 142”, and “That is, the arithmetic circuit 200 of the Comparative Example may be the same as the arithmetic circuit 100 of Fig. 1 except that the first insertion array 251 and the second insertion array 252 are added.”  Since the specification explicitly indicates that arithmetic circuit 100 and arithmetic circuit 200 are “the same” (but for the insertion arrays), and that the FF array 241 performs the same function as the first output buffer 141, it is clear that the FF array 241 is an output buffer.  Therefore, arithmetic circuit 200 comprises a first output buffer (FF array 241) and a second output buffer (output buffer 242) as claimed.

Applicant’s arguments with respect to Claims 6 and 14 that AAPA fails to disclose the limitations of newly amended claims have been fully considered and are persuasive.  However, 

Applicant’s arguments with respect to Claim 21 and the rejection of Claim 7 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that AAPA fails to disclose “the total sum signal is invalid until two cycles after the input buffer receives a final input signal”, as is shown by comparing Figure 3B (the invention) with Figure 3A (the AAPA Comparative Example).
The Examiner respectfully submits that the term “invalid” as it pertains to the “total sum”, as claimed, may be interpreted to mean “failing to provide a valid total sum” under the broadest reasonable interpretation.  For instance, the claims do not provide a definition for the term which would limit it beyond such an interpretation.  In comparing Figure 3B with Figure 3A, both accumulators fail to provide a valid total sum of the inputs “until two cycles after the input buffer receives a final input signal”, i.e. cycle 5.  Thus, the total sum signal of the AAPA Comparative Example “is invalid until two cycles after the input buffer receives a final input signal” as claimed.
Moreover, the Examiner notes that the Comparative Example produces the same value in Cycle 3 as the inventive example does in Cycle 2 (see Table 1 in the instant specification), neither of which is a sum of the inputs.  However, this value is labeled “invalid” in Figure 3B but not Figure 3A.  The Examiner respectfully submits that the same data should be considered “invalid” in both cases.  In other words, while not labeled as such in Figure 3A, the Comparative Example outputs invalid data prior to cycle 5 just as the invention does in Figure 3B.

Allowable Subject Matter
Claims 3-5, 8-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The closest found prior art is AAPA, Cox et al. (US 5,010,509), Moore et al. (US 7,424,503), and Xiu (US 2011/0238721).  Each reference discloses a multi-stage accumulator comprising a first stage for adding/accumulating least significant bits (LSB) of an input number and a second stage for adding/accumulating most significant bits (MSB) of the input number, wherein the carry out from the LSB stage is registered or latched in a flip-flop before being input to the MSB stage, and wherein the combination of the outputs from the two stages comprises the total accumulation of sequentially input numbers.
However, none of the closest found references teach a logic circuit generating a sign-extension signal based on the most significant bit of an input number, wherein a portion of the sign-extension signal is generated according to the carry-out from the LSB stage and the most significant bit of the input number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182